Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the papers filed on April 28, 2021. Claims 1-7 and 10-15 are currently pending. Claim 1 has been amended and withdrawn claims 16-20 have been canceled by Applicants’ amendment filed on April 28, 2021.  No claims were newly added.
Applicants’ election with traverse of Group I, e.g., claims 1-15 in response to the restriction requirement of May 24, 2019 was previously acknowledged. 
The examiner has previously acknowledged receiving an executed Declaration under 37 C.F.R. § 1.132 executed by Dr. Gusti Zeiner on December 23, 2019 (“Gusti Decl.”), and filed on 12/23/2019.
The terminal disclaimer filed on 5/29/2020  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of copending Application 16/446,505, now US Patent 10,675,305, was previously  reviewed and is accepted. 
The terminal disclaimer filed on 4/28/2020  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent 10,688,132, has been reviewed and is accepted. 

Withdrawn rejections
Claim Rejections - 35 USC § 112– (b)
In view of Applicant’s’ amendment of claim 1, the rejection of claims 1-7 and 12-15  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Double Patenting
In view of Applicants’ terminal disclaimer over US Patent 10,688,132 corresponding to U.S. Application  16,446,522 (Date of issue June 23, 2020 ), rejection of 1-7 and 12-15 over claims 1-17 of US Patent 10,688,132 corresponding to U.S. Application  16,446,522 (Date of 
Conclusion
Claims 1-7 and 10-15 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633